Citation Nr: 0103645	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left eye disability based on VA 
surgical treatment in 1985.  

2.  Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for right eye disability based on VA 
surgical treatment in 1985.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 18, 1954 to 
March 22, 1954.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
November 1998, and the veteran appealed its decisions 
concerning those benefits.  He presented testimony during a 
hearing which was held at the RO before the undersigned 
traveling member of the Board of Veterans' Appeals (Board) in 
June 2000.  

The RO had also denied the veteran entitlement to VA pension 
benefits in November 1998 on the basis that he did not have 
the requisite period of service to meet the basic eligibility 
requirements.  The veteran initiated an appeal of the 
decision.  However, at his hearing he withdrew the issue of 
eligibility for pension benefits from appellate 
consideration.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
additional left eye disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
by VA medical personnel in providing left eye surgical 
treatment in 1985.

2.  The evidence does not show that the veteran has 
additional right eye disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
by VA medical personnel in providing right eye surgical 
treatment in 1985.  

3.  The RO denied service connection for duodenal ulcer 
disease in February 1986 and advised the veteran of its 
decision and of his right to appeal it within one year 
thereof in March 1986.  No timely appeal was filed.  

4.  Since March 1986, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the matter of service connection for duodenal ulcer 
disease, which is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left eye disability based on VA 
surgical treatment in 1985 have not been met.  38 U.S.C.A. § 
1151 (West Supp. 1998).  

2.  The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for right eye disability based on VA 
surgical treatment in 1985 have not been met.  38 
U.S.C.A. § 1151 (West Supp. 1998).  

3.  The RO's February 1986 rating decision denying service 
connection for duodenal ulcer disease is final based upon the 
evidence which was then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  As new and material evidence has not been received, the 
claim of entitlement to service connection for duodenal ulcer 
disease may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, law and regulations pertinent to 
each of the three claims will be provided first, followed by 
a joint factual background regarding the issues of 
entitlement to § 1151 benefits for left and right eye 
disability, followed by separate analyses of those claims.  
Thereafter, a factual background, additional law and 
regulations, and an analysis will be provided regarding the 
request to reopen the claim of entitlement to service 
connection for duodenal ulcer disease.  

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  Only such conditions as are recorded in examination 
reports are to be considered as "noted".  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

VA has the burden of rebutting the presumption of soundness 
on service entrance.  Kinnaman v. Principi, 4 Vet.App. 20, 27 
(1993).  "A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller v. 
West, 11 Vet.App. 346, 348 (1998). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).

Clear and unmistakable evidence to rebut the presumptions of 
soundness and aggravation is present when, although a 
disability is not noted on service entrance examination, 
there is an unequivocal and uncontradicted medical opinion 
indicating that a disability existed prior to service and was 
not aggravated by service, when that medical opinion is made 
in consideration of the disability's history and nature.  
Harris v. West, 11 Vet. App. 456, 461-462 (1998).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

§ 1151

Effective October 1, 1997, in pertinent part, 38 U.S.C.A. § 
1151 provides that when there is no willful misconduct by a 
veteran, disability resulting from VA surgical treatment 
furnished the veteran will be compensated in the same manner 
as if service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment.  

Additional

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left and right eye disability based on 
VA surgical treatment in 1985.  

As a preliminary matter the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

After carefully reviewing the evidence of record, the Board 
concludes that VA has made reasonable efforts to assist the 
veteran with obtaining evidence for his claims, and that 
decisions on such claims may now be made.  With regard to 
records pertaining to treatment received by the veteran at 
the Dallas VA Medical Center in 1985, the  RO has twice 
requested such records but the Medical Center has responded 
that it has no records (VA Forms 10-7131 dated in June 1998).  
A computerized list of dates of ophthalmology clinic 
appointments in 1985 has been provided but the list contains 
no medical information.  Summaries of 2 periods of 
hospitalization in 1985 are of record.  Attempts to obtain 
additional records pertaining to the treatment in 1985 have 
proved futile, and the Board concludes that further attempts 
to locate the records would be fruitless; consequently, 
reasonable efforts have been made to obtain these records.  
With regard to treatment at the VA Medical Center in Salt 
Lake City, all such records have been obtained.  The VA has, 
to the extent possible, fulfilled its duty to assist the 
veteran in developing the facts of his claim. 

Factual background

The veteran's § 1151 claims were filed in 1998.

A July 1985 VA hospital discharge summary indicates that 
during that hospitalization, the veteran had a right eye 
extracapsular cataract extraction with emplacement of a 
posterior chamber intraocular lens to the right eye.  The 
procedure was accomplished without complications.  

An August 1985 VA hospital discharge summary indicates that 
during this hospitalization, the veteran had an intraocular 
lens exchange in his left eye, because his current artificial 
left eye lens was dislocated.  An anterior chamber tie 
procedure was performed to fasten the lens.  The veteran also 
had laser peripheral iridectomy to the left eye.  The veteran 
tolerated the procedure well.  

On VA evaluation in January 1998, the veteran reported that 
he had had bilateral eye surgery for pseudophakia in 1985, 
and that he had later had a second right eye surgery, 
comprised of a scleral buckle procedure.  He stated that he 
had never had good right eye visual acuity after the scleral 
buckle procedure.  He was complaining of a gradual decrease 
in visual acuity.  Clinically, he was able to count fingers 
at six feet with his right eye, and he had corrected visual 
acuity of 20/60 in his left eye.  Upon examining the 
veteran's eyes, it was discovered that his left eye anterior 
capsule intraocular lens had fallen back through an iris 
defect into the posterior chamber.  The assessment was a 
malpositioned intraocular lens of the left eye.  The veteran 
was also noted clinically to be status post YAG laser 
procedure of the right eye, with a scleral buckle.  Another 
right eye YAG laser procedure was performed, for posterior 
capsule opacities.  It was noted that the veteran reported a 
history of a right eye retinal detachment with a scleral 
buckle procedure of his right eye, and that he had had the 
scleral buckle after a YAG procedure, and that he reported 
that he never recovered his vision after that.  

On VA evaluation later in January 1998, it was stated that 
the veteran was status post YAG laser surgery in the right 
eye, with no complications, but that it had been of limited 
benefit due to an old retina detachment.  

An early February 1998 private ophthalmologist's report for 
referral to a low vision specialist indicates that on 
examination in late January 1998 the veteran had right eye 
corrected visual acuity enabling him to count fingers, and 
that this was due to a detached retina.  He had left eye 
corrected visual acuity of 20/60 or 20/70, and this was due 
to a faulty lens implant.  

A late February 1998 VA record of hospital treatment 
indicates that the veteran had a prior surgical history of 
cataract extraction with intraocular lens replacement 
bilaterally in 1985.  It also indicates that at some time, 
the veteran had had a right eye detached retina which had 
been repaired with a scleral buckle procedure.  Additionally, 
he was status post right eye YAG laser surgery.  The veteran 
was being seen currently because of malpositioning of the 
left eye intraocular lens.  Clinically, the veteran's scleral 
buckle procedure residuals were evident in the right eye, and 
his left eye's intraocular lens was displaced into the 
posterior chamber.  His right eye visual acuity was count 
fingers, with improvement to 20/200 on pinhole testing.  His 
left eye visual acuity was 20/60 with no improvement with 
pinhole.  The diagnosis was decentered left eye intraocular 
lens with secondary left eye poor visual acuity.  A left eye 
intraocular exchange with anterior vitrectomy and 
pupiloplasty of the iris defect was performed.  

The February 1998 VA operation report indicates that the 
veteran was discovered to have a significant dislocation of a 
previously placed anterior chamber intraocular lens of the 
left eye, probably due to the large iris defect that the 
veteran had, with the footplate of the lens being rotated 
through the iris defect into the posterior chamber.  The 
veteran was diagnosed with a dislocated intraocular lens of 
the left eye with a quite large iris defect in the left eye's 
supratemporal quadrant.  A new intraocular lens was put in 
good position.  

VA clinical records show that several days after the 
operation visual acuity in the left eye was 20/150 with 
improvement to 20/100 on pinhole testing.  In early March 
1998 visual acuity was 20/60 with no change on pinhole 
testing.  The lens implant was in excellent position and 
increased visual acuity was noted in the impression.

A March 1998 private low vision specialist's letter indicates 
that the veteran was referred to him with a history of a 
right eye retinal detachment and of a faulty lens implant in 
the left eye.

In August 1998, the veteran stated that he had had his lenses 
replaced at the VA hospital in Dallas, Texas, and that the 
procedure had left him blind in his right eye.  Regarding his 
left eye, surgery had allowed him to retain pretty good 
vision.  

On VA ophthalmology examination in September 1998, the 
veteran's corrected distant left eye visual acuity was 20/40.  
It was stated that the veteran had a decrease in vision after 
right eye cataract surgery.  A review of the contents of 
three Salt Lake City VA Medical Center Medical Administrative 
Service medical records folders which are currently 
associated with the veteran's claims folder reveals no 
pertinent VA or private medical records dating before October 
1997 contained in them.

During the hearing which was held before the undersigned at 
the RO in June 2000, the veteran stated that he had had 
difficulty with his eyes on the job in construction before 
his 1985 surgeries.  Then, he experienced severe pain in his 
eyes during the surgery which was performed at the Dallas, 
Texas VA Medical Center in the 1980's.  About 3 years after 
the surgery, his eyes started to get bad again.  He stated 
that a VA physician's medical record reported that faulty 
lenses were placed in the his eyes.

Analysis

Left eye

VA performed left eye surgery on the veteran in August 1985, 
consisting of an intraocular lens exchange due to a 
dislocated artificial lens apparently previously implanted at 
the VA facility and peripheral iridectomy.  The veteran 
tolerated the procedure well, and there is no indication of 
complications.  The list of ophthalmology clinic appointments 
indicates he was followed for approximately 3 weeks after 
that surgery and failed to report for the last scheduled 
appointment.  In January 1998 he indicated that his left eye 
visual acuity had been decreasing gradually; however, 
according to the veteran's testimony, he was having problems 
with his eyes prior to the surgeries, and his eyes and vision 
started deteriorating about 3 years after the surgery, 
indicating that there had been no problem with the procedures 
in 1985.  

The evidence does not show that there was actual fault, 
carelessness, negligence, lack of proper skill, judgment 
error or other instance of fault on the part of VA at the 
time of the 1985 surgical treatment.  The veteran contends 
that findings of and references to a faulty lens implant by 
examiners in 1998 prove that his loss of visual acuity is due 
to poor treatment by the VA in 1985.  However, the private 
ophthalmologist's conclusion that the veteran's decreased 
left eye vision was due to a faulty lens implant and the 
finding during VA surgery in February 1998 that the lens had 
dislocated due to the defect in his iris shows only that the 
previous lens implant failed but such findings do not 
establish the necessary fault on the part of the VA.  
Contrary to the veteran's assertions, the VA clinical records 
and examination reports beginning in 1997 do not show any 
medical opinion or assessment that there was any improper or 
careless treatment provided in the surgical procedures 
performed in 1985.  These records include the clinical 
examinations of the physician specifically mentioned by the 
veteran but the physician's reports do not refer to any prior 
improper, careless, erroneous or negligent treatment by the 
VA.  The veteran is not competent to provide opinions on 
matters which require medical expertise, including questions 
of medical causation and proper medical treatment.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Derwinski, 
5 Vet. App. 91 (1993).  

Because there is no evidence demonstrating, or competent 
medical opinion suggesting, that the 1985 VA surgical 
treatment caused through erroneous judgment, lack of proper 
skill, carelessness, negligence or other fault the 
dislocation of the lens through the iris defect, residual of 
iridectomy, into the posterior capsule or any other 
additional left eye impairment, the criteria for a grant of 
benefits under 38 U.S.C.A. § 1151 are not met.


Right eye

For reasons similar to those above, benefits under 
38 U.S.C.A. § 1151 for residuals of right eye surgical 
procedures performed by the VA in 1985 must also be denied.  
The evidence indicates that the veteran's July 1985 right eye 
surgery was accomplished without complications.  He 
apparently subsequently underwent a scleral buckle procedure 
for a right eye detached retina, and the private 
ophthalmologist's February 1998 opinion was that the 
veteran's current right eye vision problem was due to a 
detached retina.  

The statement in the September 1998 VA ophthalmology 
examination report that the veteran had a decrease in vision 
after right eye cataract surgery is not an opinion that the 
cataract surgery caused the decreased vision.  Rather, it is 
a statement of sequence from which the Board may not infer 
causality, much less fault, negligence, carelessness, or the 
like during VA surgical treatment.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Moreover, contrary to this history 
given by the veteran in 1998, at his hearing he testified 
that he began having eye problems again 3 years after the 
1985 procedures.  

There is no competent medical evidence of record showing that 
carelessness, fault, negligence, error in judgment or lack of 
proper skill by VA during the VA surgical treatment which the 
veteran had on his right eye in 1985 caused a detached 
retina, the loss of vision or any other additional impairment 
in his right eye.  As noted above, the veteran is not 
competent to render a medical opinion on these matters.  The 
Board notes that the veteran asserts that the record shows 
that the original lens implant was faulty and that the VA 
physician reported that the wrong-size lens was implanted.  
The assertion of a faulty implant is again a finding of a 
failed implant and not an opinion as to negigence, lack of 
proper skill, carelessness, or other instance of fault on the 
part of the VA.  The examination and clinical evaluations do 
not state that a wrong-size lens was implanted through fault, 
lack of proper skill, etc., on the part of the VA.  The 
veteran also avers that VA physicians told him to file this 
claim.  However, advising him to file a claim is not 
tantamount to an opinion that the claim should be granted or 
an opinion of medical causation.

Because there is no evidence demonstrating, or competent 
medical opinion suggesting, that the 1985 VA surgical 
treatment caused through erroneous judgment, lack of proper 
skill, carelessness, negligence or other fault the detached 
retina, scleral buckle, loss of vision or any other 
additional right eye impairment, the criteria for a grant of 
benefits under 38 U.S.C.A. § 1151 are not met.

Next, the Board notes that the veteran seeks VA compensation 
under § 1151 due to pain and suffering he endured at the time 
of the surgeries in question and over the years since.  The 
provisions of 38 U.S.C.A. § 1151, however, do not authorize 
compensation for pain and suffering.  Setting aside the 
question of whether the veteran did in fact experience pain 
and suffering due to faulty, careless, or negligent VA 
treatment, the concept of "pain and suffering" is found in 
tort law, see, e.g., Neal v. Derwinski, 2 Vet. App. 296, 298-
9 (1992), but not in the context of 38 U.S.C.A. § 1151.  Cf. 
Sweitzer v. Brown, 5 Vet. App. 503, 506 (1993).  

Moreover, the Court has stated:  "It is not within the 
Court's power to award such traditional tort damages as 
reimbursement for expenses or compensation for 'pain and 
suffering.'.  See, e.g., Mason v. Brown, 8 Vet. App. 44, 59 
(1995) (Court cannot award punitive damages); Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992) (Court not permitted to 
take equitable considerations into account)."  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  So it is with the Board.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


Whether new and material evidence has been received to reopen 
the claim for service connection for duodenal ulcer disease.

Factual background

The "old" evidence

A service abstract of clinical records was previously 
considered by the RO in February 1986.  It indicates that the 
veteran had been admitted to an army hospital on March 5, 
1954.  He had been married about two months before service 
and there was apparently a great deal of emotional tension 
associated with the marriage.  Apparently he had felt 
perfectly well until about one month prior to entry into 
service.  At that point, he began to notice epigastric pain 
about one and a half to two hours after meals.  The pain 
would be relieved by food or milk intake.  At about 2:00 or 
2:30 in the morning, the veteran would often be awakened by 
this similar pain, which would be relieved by the ingestion 
of food.  There was no history of hematemesis, melena, tarry 
stools, or weight loss.  Prior to admission to the hospital, 
the veteran had been followed in the medical clinic.  Stool 
examinations for occult blood had been 2+ on one occasion and 
trace on the following.  A February 18, 1954, upper 
gastrointestinal series revealed a spastic duodenal bulb with 
an active crater present in the mid-portion.  Because of the 
findings in the upper gastrointestinal series, he was 
admitted to the hospital.  The veteran was seen in 
consultation by the Chief of the Medical Service, who felt 
that because of his history and the laboratory findings, a 
diagnosis of acute duodenal ulcer was indicated; that the 
veteran had had the condition before service entrance; that 
it had not been aggravated by his short tour of duty; and 
that it precluded further military service.  The diagnosis 
was an unchanged duodenal ulcer which existed prior to 
service and was not incurred or aggravated in the line of 
duty.  It was recommended that the veteran be discharged from 
the service.

A March 1954 Disposition Board Proceedings report which was 
signed by the service physician who prepared the clinical 
records abstract, and by four other service members, 
indicates that the veteran's duodenal ulcer had had its onset 
in approximately December 1953 and that it had not been 
permanently aggravated by active duty.  

The veteran signed a statement acknowledging that he had been 
notified that his ulcer disease disability existed prior to 
service and was not aggravated by service, and that this did 
not preclude him from applying for VA benefits.  

In July 1984, the veteran filed a claim for service 
connection for duodenal ulcer disease, claiming that it was 
incurred in 1954 and that he had had surgery for it in 1962.  
Private medical records which he had identified were 
requested but the facility certified that a thorough search 
revealed no records of the veteran.  

The RO's February 1986 decision

In February 1986, the RO concluded that the evidence showed 
that the veteran's duodenal ulcer existed prior to service 
and was not aggravated by service.  The veteran was notified 
of its decision and of his right to appeal it within one year 
thereof in March 1986, but no timely appeal was filed.  

The additional evidence

VA clinical records along with associated private facility 
medical records beginning in October 1997 and extending into 
2000 reflect history given by the veteran of treatment for 
ulcers in service along with a history of Billroth II 
gastrectomy and vagotomy.  An April 1998 VA hospital 
discharge summary indicates that clinically, the veteran had 
a well healed incision on his abdomen, and that a 
radiological study revealed that he had a Billroth II 
anatomy.  

In August 1998, the veteran applied to reopen a claim for 
service connection for ulcer disease, stating that he was 
doing so since a VA physician who examined him in August 1998 
told him that he should have been receiving benefits for 44 
years.  He stated that he had been operated on three times 
for stomach ulcers at a private hospital in about 1962 or 
1963.  An accompanying August 1998 letter from the veteran 
indicates that he did not know that he had ulcers until he 
entered the army.  He felt that his ulcers might have been 
due to the stress of being in the army.

An August 1998 VA examination report contains a diagnosis of 
status post Billroth II gastrectomy.

In September 1998, the veteran stated that he was 
hospitalized in service during basic training because of 
vomiting, dumping, and pain, and that that was the first time 
he knew he had stomach ulcers.  Recently, a VA physician 
advised him to file his claim since he had been hospitalized 
for ulcers in service and because that is where they were 
first discovered.

In February 1999, the veteran stated that he had not had 
ulcers before service, and that he had not been hospitalized 
before service.  Since service, doctors had told him that 
ulcers can develop in less than 30 days.  

During the hearing which was held before the undersigned at 
the RO in June 2000, the veteran stated that his ulcer 
developed in service because of nervousness and stress from 
going into the army and not knowing what to expect.  The 
quick discharge he received from the army was due to its 
effort to prevent him from obtaining benefits.  

Pertinent law and regulations

These laws and regulations are in addition to those supplied 
above.  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356  
(Fed. Cir. 1998).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Analysis

In February 1986, the RO concluded that the evidence showed 
that the veteran's duodenal ulcer existed prior to service 
and was not aggravated by service.  The RO advised the 
veteran of his right to appeal its decision within one year 
thereof in March 1986, but no timely appeal was received.  
Therefore, that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under these circumstances, in order to reopen a claim, new 
and material evidence must be received.  38 U.S.C.A. § 5108.

The additional evidence which has been received, including 
extensive clinical records from 1997 to 2000 which indicate 
that the veteran is status post Billroth II gastrectomy for 
ulcer disease, is cumulative of evidence previously 
considered, rather than new, as there was previously evidence 
of duodenal ulcer disease disability of record in the service 
medical records.  It contains no new information concerning 
gastrointestinal problems before or during service.  
Additionally, the medical evidence received since the 1986 
decision is not relevant because it does not pertain to 
treatment of the veteran in any time period proximate to 
service and does not contain any competent medical opinion 
relating either onset or aggravation of ulcer disease in 
service.

The veteran offers as evidence on the matter his own lay 
statements.  The lay statements made by him are not capable 
of constituting competent medical evidence showing that his 
ulcer disease had its onset in service, since he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Moreover, the RO had previously rejected his lay assertion of 
service incurrence which was contained in his July 1984 VA 
Form 21-526.  Therefore, his repetition of this assertion 
does not constitute new evidence.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).

The veteran's statement that a physician told him that he 
should have been receiving VA benefits for the past 44 years 
is not competent medical evidence of a nexus to service.  
Instead, on it's face, it is the veteran's recitation of a VA 
physician's opinion as to how a claim should be adjudicated.  
It is obviously based only on a history provided by the 
veteran as there is no indication in the records that any VA 
treating physician has reviewed the service medical records 
or medical records proximate to service.  VA clinical records 
from 1997 to 2000 do not contain any medical opinions which 
would support the veteran's assertion that doctors have 
related his ulcer disease to service.  

The Court has indicated that the connection between what a 
physician said and a layperson's account of what the 
physician said, when filtered through a layperson's 
sensibilities, has been deemed simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  Moreover, as noted above, the clinical 
records do not support the veteran's assertion.

The veteran has made several lay statements and contentions 
in conjunction with his application to reopen the matter of 
service connection for duodenal ulcer disease, but none of 
them constitute new or material evidence for the reasons 
mentioned above.  He has also made and reported medical 
assertions, but since he is a layperson, he is not competent 
to supply a nexus to service.  Medical evidence is required.  
Espiritu; Grottveit.

Additional matter

The Board notes that in denying the veteran's duodenal ulcer 
disease claim as lacking new and material evidence, the RO 
applied the Colvin materiality test which has since been 
invalidated by Hodge.  In light of this, the Board must 
determine whether, in doing so, there was prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge/38 C.F.R. § 3.156 test, the 
veteran's claim is not capable of being reopened, and the 
veteran was given the provisions of 38 C.F.R. § 3.156, which 
Hodge says must be applied, in the RO's January 1999 
Statement of the Case.  The Board concludes that the veteran 
has been adequately informed of the basis for the RO's 
decision, and that he was accorded ample opportunity to 
present his claim fully, and that any error by the RO in 
adjudicating the claim under the invalidated Colvin standard 
could not have been prejudicial.

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument on the questions at issue.  The 
Board notes that in denying the veteran's claim, the RO 
advised him in its November 1998 rating decision that new and 
material evidence had not been submitted because the veteran 
had not submitted medical evidence which showed that his pre-
existing duodenal ulcer disease was aggravated during 
service, and that evidence of treatment after service was not 
sufficient to show aggravation.  The RO also advised the 
veteran in its January 1999 Statement of the Case that his 
disease was shown to have existed prior to service and not to 
have been aggravated by service, and it provided him with 
service connection provisions, provisions on the presumption 
of soundness on service entrance, and provisions concerning 
aggravation of a pre-service disability.  It is clear that 
the veteran was advised by the RO of evidence required to 
reopen, namely, competent medical evidence tending to show 
that his ulcer disease was either incurred in or aggravated 
by service.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to assist the veteran in 
developing the facts of his claim.  In Graves v. Brown, 8 
Vet. App. 522 (1996), the Court held that:

. . . when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application."  Graves, 8 Vet. App at 525.

The Board finds that VA has made reasonable efforts to obtain 
any and all relevant evidence which might be available 
concerning the veteran's claims, and that there is no 
reasonable possibility that any additional efforts would 
obtain any additional relevant evidence.  VA has attempted to 
obtain all evidence identified by the veteran, and to evoke 
from the veteran information that could be used to obtain any 
additional evidence which might further his claims, to no 
avail.  The veteran has not identified by name and location 
the existence of any relevant evidence that has not already 
been obtained, or for which reasonable efforts to obtain have 
not already been exhausted.  Therefore, no additional VA 
action is necessary.



ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left eye disability and right eye 
disability resulting from VA surgical treatment in 1985 is 
denied.  

As new and material evidence has not been received, the claim 
for service connection for duodenal ulcer disease may not be 
reopened and remains denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

